Citation Nr: 1031868	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-16 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 
percent disabling for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1969 to August 
1975 and October 1975 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
UT.

The portion of the increased rating claim involving entitlement 
to TDIU due to service-connected disabilities is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational and social 
impairment with deficiencies in most area, such as work, school, 
family relations, judgment, thinking or mood.

2.  The Veteran's PTSD is manifested by anxiety and depression 
affecting his ability to function effectively, difficulty 
adapting to stressful circumstances, some history of suicidal 
ideation, difficulty establishing and maintaining effective 
relationships, anger, nightmares, sleep disturbance, 
irritability, startle reaction, poor concentration, 
hypervigilance, flashbacks, avoidance, arousal, loss of interest, 
low energy, poor concentration, psychomotor agitation, 
significant psychosocial dysfunction, including social avoidance, 
and GAF scores from 40 to 48, indicating serious symptoms.

3.  The Veteran's PTSD is not manifested by total occupational 
and social impairment due to such symptoms as; gross impairment 
in thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent danger 
of hurting self or others, intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place, or memory 
loss for names of closest relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no more, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 
4.7, 4.126, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

The Veteran's PTSD claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
VCAA notice regarding the service connection claim was furnished 
to the Veteran in October 2005.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.  At any rate, the Board 
notes that the Veteran was furnished additional VCAA notice in 
April 2006 and September 2008.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service treatment 
records, VA treatment records, VA examination reports, private 
treatment records, and lay evidence.  The Board finds that the 
record as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is necessary.  
See generally 38 C.F.R.  § 3.159(c).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded a VA examination in October 2008.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the 
claims file was reviewed by the examiner and the examination 
reports set forth detailed examination findings in a manner which 
allows for informed appellate review under applicable VA laws and 
regulations, the Board finds the examination to be sufficient.  
Thus, the Board finds that a further examination is not 
necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issue on appeal.



Analysis

The present appeal involves the Veteran's claim that the severity 
of his service-connected PTSD warrants a higher disability 
rating.  Disability evaluations are determined by the application 
of the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a 
disability evaluation following an award of service connection, 
the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time, and different ratings can 
be assigned for different periods of time in a practice known as 
"staged ratings."  See Fenderson v. West, 12 Vet.App. 119 
(1999).

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the Veteran's capacity for adjustment 
during periods of remission.  The evaluation must be based on all 
evidence of record that bears on occupational and social 
impairment rather than solely on an examiner's assessment of the 
level of disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a).  Although the extent of social impairment is a 
consideration in determining the level of disability, the rating 
may not be assigned solely on the basis of social impairment.  38 
C.F.R. § 4.126(b).

The Veteran's PTSD is currently evaluated as 50 percent 
disabling.  To receive a disability rating of 70 percent 
disabling, the evidence must show occupational and social 
impairment, with deficiencies in most area, such as work, school, 
family relations, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure or irrelevant, near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such as 
unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including work 
or work like setting), and inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

To receive a disability rating of 100 percent, the evidence must 
show total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication, persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
closest relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

Mental health treatment records from January 2005 through 
December 2005 showed regular contact with his children and a 
rocky relationship with his current wife, as well as one good 
friend who was also in the military.  During this time period, 
the Veteran reported depression, anxiety or tension, trouble 
understanding, concentrating, or remembering, and nightmares.  He 
also reported suicidal ideation once; however, in a March 2005 
private psychiatric record and in an April 2005 VA treatment 
record, the Veteran denied any suicidal ideation.  

Mental Health treatment records from January 2006 through 
December 2006 showed GAF scores from 40 to 48, indicating serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job).  During that time period, the Veteran's affect was 
described as constricted and flat at times and mildly restricted 
with a fair amount of animation at others.  His judgment and 
insight were described as good.  His grooming was average with 
good hygiene, clean casual clothing, and no acute distress.  He 
suffered moderate depression.  He showed no pressure of speech.  
His memory functions seemed intact.  The Veteran showed noted no 
irritability, although he did note frequent anger without acting 
it out.  He reported anxiety or nervousness most of the time.  He 
noted no suicidal ideation and maintained interpersonal contact.  

In August 2007, the Veteran reported to the emergency room with 
complaints of anxiety and confusion.  The Veteran could not find 
his son's home, which was five blocks away.  The Veteran was 
diagnosed with an anxiety reaction, PTSD, and depression.  

In August 2008, the Veteran reported daily nightmares, and 
rumination on things that happened during the war.  He denied 
other intrusive thoughts, suicidal ideation, or homicidal 
ideation.  

During the October 2008 VA examination, the Veteran reported 
flashbacks, avoidance, arousal, and significant psychosocial 
dysfunction.  His flashbacks include dreams, intrusive thoughts, 
and triggered thoughts.  He has a rocky relationship with his 
wife and is socially avoidant.  He also showed arousal symptoms 
such as sleep disturbance, irritability, startle reaction, poor 
concentration, and hypervigilance.  He also noted sleep 
disturbance, loss of interest, low energy, poor concentration, 
and psychomotor agitation.  He also reported fleeting suicidal 
thoughts.  The examiner noted that the Veteran showed an 
occasional decrease in work efficiency and intermittent periods 
of inability to perform his job tasks due to signs and symptoms 
of PTSD.  

The Board finds that based on the evidence of record, the 
Veteran's symptomatology meets the criteria set forth in 
38 C.F.R. § 4.104, Diagnostic Code 9411 for a 70 percent 
disability rating.   The Veteran was assigned GAF scores from 40 
to 48, indicating serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  The Veteran's anxiety and 
depression did affect his ability to function effectively.  Due 
to his anxiety, the Veteran had at least one visit to the 
emergency room.  It also resulted in a significant separation 
from society.  He has difficulty adapting to stressful 
circumstances also resulting in his isolation from society.  The 
Veteran admitted to anger and irritability at times as well as 
some history of suicidal ideation.  Additionally, the Veteran 
showed  difficulty establishing and maintaining effective 
relationships.  His relationship with his wife was described as 
rocky and the Veteran reported no friends during the October 2008 
VA examination. 

The Board acknowledges that the symptoms listed in Diagnostic 
Code 9411 are not intended to constitute an exhaustive list, but 
rather serve as examples of the type and degree of the symptoms, 
or their effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).   The Board notes 
that the Veteran also shows anger, nightmares, sleep disturbance, 
irritability, startle reaction, poor concentration, 
hypervigilance, depression, flashbacks, avoidance, arousal, loss 
of interest, low energy, poor concentration, psychomotor 
agitation, and significant psychosocial dysfunction, including 
social avoidance.

The Veteran's symptoms in some ways reflect the criteria for a 50 
percent rating and in some ways reflect the criteria for a 70 
percent rating.  Resolving all doubt in favor of the Veteran, the 
Board finds that these symptoms more nearly approximate the level 
of a 70 percent disability rating.  The Veteran's occupational 
and social impairment does manifest with deficiencies in work, 
family relations, and mood.  38 C.F.R. §§ 4.7, 4.104, Diagnostic 
Code 9411.

The Board must then consider whether the Veteran's disability 
warrants a 100 percent disability rating.  The Board finds that 
it does not.  The evidence does not show total occupational and 
social impairment.   At no point was the Veteran grossly impaired 
in thought processes or communication.  He showed no persistent 
delusions or hallucinations.  He exhibited no grossly 
inappropriate behavior.  Although he admitted a history of 
suicidal ideation, the Veteran presented no persistent danger of 
hurting self or others.  He consistently performed activities of 
daily living, including maintenance of minimal personal hygiene.  
At no point was he disoriented to time or place and at no time 
did the Veteran show memory loss for names of closest relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  As the Veteran does not meet the criteria for a 100 
percent disability rating, the Board finds that a disability 
rating in excess of 70 percent is not warranted.  

Based on examination of all the evidence, the Board finds that 
the Veteran's symptomatology more nearly approximates the 
criteria for a 70 percent disability rating.  Thus, entitlement 
to a disability rating of 70 percent, but no more, is warranted.

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service, for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court 
stated that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the Veteran reported some difficulty in adapting to 
stressful circumstances, anger, nightmares, sleep disturbance, 
irritability, startle reaction, poor concentration, 
hypervigilance, depression, flashbacks, avoidance, arousal, loss 
of interest, low energy, poor concentration, psychomotor 
agitation, and significant psychosocial dysfunction, including 
social avoidance. As seen in the analysis above, the Board has 
considered these aspects of the Veteran's disability and finds 
that the rating schedule adequately addresses these symptoms.  
Specifically, the Board has considered many of the Veteran's 
symptoms under the criteria of difficulty in adapting to 
stressful circumstances and an inability to establish and 
maintain effective relationships.  Therefore, the Board is of the 
opinion that the Rating Schedule measures and contemplates these 
aspects of his disability, so that referral for extraschedular 
consideration is not warranted


ORDER

Entitlement to a disability rating of 70 percent, but no more, 
for PTSD is granted.





REMAND

The United States Court of Appeals for Veterans Claims (Court) 
has held that, when evidence of unemployability is presented in 
an increased rating case, the issue of whether a total disability 
rating based on individual unemployability due to service-
connected disabilities will be assigned is part of the increased 
rating appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 
(2009).  In the present case, the Veteran submitted an April 2009 
statement from a physician noting that the Veteran suffers from 
severe anxiety, depression, and PTSD, as well as a cervical 
discectomy with neurologic consequences.  The examiner went on to 
state that the Veteran is totally disabled and is not employable 
in any profession on the basis of his physical and emotional 
conditions.  

The Veteran is service-connected for PTSD at 50 percent, 
residuals of a gunshot wound of the left hip and thigh at 30 
percent, and bilateral tinnitus at 10 percent, for a combined 
evaluation for compensation of 70 percent.  When two or more 
disabilities are service-connected, at least one disability must 
be rated at 40 percent or more, with sufficient additional 
disability to bring the combined rating to 70 percent or more for 
TDIU to be considered.  See 38 C.F.R. § 4.16(a).  As the Veteran 
meets the disability level criteria and has presented evidence 
that his unemployability is partially related to his PTSD, the 
Board finds that an examination is necessary to determine the 
extent of the effect the Veteran's service-connected disabilities 
have on his employability.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA 
examination to determine whether the Veteran 
is unemployable due to his service-connected 
disabilities.  The claims file should be sent 
to the examiner and the examiner should 
review the file before offering an opinion.  
Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner should 
provide an opinion as to whether, without 
regard to the Veteran's age or the impact of 
any nonservice-connected disabilities, it is 
at least as likely as not (a 50% or greater 
probability) that his service-connected 
disabilities render him unable to secure or 
follow a substantially gainful occupation.  A 
clear rationale should be provided for all 
opinions offered.

2.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the expanded 
record and determine if the issue on appeal 
may be granted.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


